Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 12th, 2021 has been entered.
 

                                                 Remarks
This Office Action fully acknowledges Applicant’s remarks filed on January 12th, 2021.  Claims 1, 2, 5-8, and 10-13 are pending.  Claims 3, 4, and 9 are canceled.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform 

 1) Reaction vessel transfer mechanism for transferring…as in cls. 1&13.

2) recessed hole portion that…absorbs light irradiated from the light source as in claim 10.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

1) A rotating reaction disk and equivalents thereof (see par. [0045] of Applicant’s pre-grant publication US 2020/0209265).

2) A closed-walled chamber and equivalents thereof (see pars. [0099-0103], fig. 6, for example).  ***Examiner notes that a hole as normally defined would be drawn to open space and would not provide to absorb light, and herein Applicant has provided their own definition to such “hole portion” which is clearly drawn to structure which can absorb light.***



If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites the limitation "the maximum diameter…"  There is insufficient antecedent basis for this limitation in the claim, and thus the relative sizing between this particular sought dimension of the hole portion and that of a width of the irradiation slit is indefinitely defined.





Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-8, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamiya et al. (US 2013/0034466), hereafter Wakamiya.
Wakamiya discloses a sample analyzer (abstract).  With regards to claims 1 and 13, Wakamiya discloses a reaction table  200 including cuvette holders (analysis ports) in which a reaction vessel is configured to be placed, a cuvette table 210 holding a plurality of cuvettes, a reaction vessel transfer mechanism (given by the rotating disk of the reaction table), a controller 4 connected to and controlling a light source 291 configured to irradiate the analysis port, a detector 292 configured to detect light emitted from the light source and light emitted from the light source and reflected from a surface of the analysis port.   Further, Wakamiya discloses a cuvette check operation carried out by the controller for ascertaining the presence/absence of a reaction vessel in an analysis port wherein in a first state in which the reaction vessel is not in the analysis port cause the light source to irradiate light and cause the detector to detect light (given by detection where the detected light is greater than a predetermined value), cause the reaction vessel transfer mechanism to transfer the reaction vessel into the analysis port 
With regard to claims 1 and 13, Wakamiya does not specifically disclose the step of “upon determining…”, however, as discussed above, such step is indefinitely defined herein.
Wakamiya does disclose that amounts of light detected being less than a predetermined value are indicative of the presence of the reaction vessel in the analysis 
By this, it would have been obvious to one of ordinary skill in the art to introduce a secondary or ancillary safety measure in which a warning is produced when an a difference between an amount of light detected in the first state and an amount of light in the second state is less than or equal to a standard value so as to avoid a false positive/false negative (depending upon the viewpoint of presence/absence) for light amount measurements which are relatively close to one another.  Calibration is notoriously well-known in the art and is well within the ordinary skill of the artisan to provide such optical analyses of the analysis ports (cuvette holders) both with and without reaction vessels (cuvettes) therein before use of the system and such would have already been readily expected to be done by Wakamiya in order to come up with the predetermined light amount value which is used for comparative indication of an empty analysis port and one with a reaction vessel therein.
With regard to claim 2, while Wakamiya discloses that the light detected in the second state wherein the reaction vessel is present should provide an amount of light is less than the amount of light detected in the first state (which has a higher light amount detected due to lack of attenuation given an empty reaction vessel), Wakamiya does not specifically disclose producing a warning.
Herein, Wakamiya provides to indicate such by way of the controller’s architecture and the alogrithms provided (see pars. [0077-0084], figs. 4&5, for example), Wakamiya does not specifically produce a warning; however, it would have been obvious to one of ordinary skill in the art to provide a warning to a user so as to 
With regard to claim 7, Wakamiya does not specifically disclose comparing the three numerical ranges (third, fourth, and fight amounts of light) with the amount of light detected in the second state (reaction vessel present) in as much as understood herein.
Wakamiya discloses that light amounts corresponding with light amounts below a predetermined value (second state) indicate the presence of the reaction vessel and light amounts above a predetermined value indicate the absence of the reaction vessel, thus providing, as would be readily understood by one of ordinary skill in the art, that the presence of light attenuating elements within the analysis port provide to yield a less light amount than without light attenuating elements (i.e. an empty analysis port).  By this, it would have been obvious to one ordinary skill in the art to ascertain the measured amount of light in the second state against the three numerical ranges, wherein it would be readily understood that the that light amount (1) is the highest amount as there are no attenuating substances, light amount (2) is lower than light amount (1) as there is an empty reaction vessel providing for attenuation, and light amount (3) is lower than light amounts (1) and (2) as there are both a reaction vessel and further contents that attenuate light, and generation of a warning would further be .

Claims 10&11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamiya as applied to claims 1, 2, 5-8, and 13 above, and further in view of Arnquist et al. (USPN 5,795,784), hereafter Arnquist.
Wakamiya does not specifically disclose that the analysis port includes a recessed hold portion that is opposite to the light source with respect to the reaction vessel and absorbs light irradiate from the light source.  With regard to claim 11, Wakamiya provides that the light source is arranged such that emitted light is a light ray that is substantially parallel to the reaction vessel (fig. 2, for example).
Arnquist discloses a method and apparatus for determining an item of interest in a sample (abstract).  Arnquist discloses that the reaction disc includes a plurality of ports 18 that include an enlarged container removal area 82 (which is a recessed hole portion that is a closed-walled chamber for absorbing light) to allow a user to more easily remove the container from the process path 10 (lines 10-45, col. 11, fig. 13, for example).
It would have been obvious to one of ordinary skill in the art to modify Wakamiya to utilize an analysis port including a recessed portion that is opposite to the light source with respect to the reaction vessel and absorbs light irradiated from the light source such as taught by Arnquist in order to provide an analysis port which affords a user an .

Claim 12, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakamiya in view of Arnquist as applied to claims 10&11 above, and further in view of Young (USPN 3,912,456).
Wakamiya/Arnquist does not specifically disclose an irradiation slit that is provided between the light source and the reaction vessel as claimed.
Young discloses an apparatus and method for automatic analysis (abstract). Young discloses an irradiation slit 242 located between the light source and the reaction vessel to adjust a range of an advancing direction of light emitted from the light source, and the maximum diameter of the opening is substantially equal to a width of the irradiation slit.
It would have been obvious to one of ordinary skill in the art to modify Wakamiya/Arnquist to include an irradiation slit dimensioned in as much as presently defined and understood such as taught by Young in order to provide architecture for effectively focusing the desired interrogation radiation to the reaction vessel for assured and proper optical analysis therein.






Response to Arguments
Applicant's arguments filed January 12th, 2021 have been fully considered but they are not persuasive.

With regards to claims 1, 2, 5-8, and 13 rejected under 35 USC 103 as being unpatentable over Wakamiya.
Applicant introduces disclosure within Wakamiya in pars.[0073,0077-0084], and asserts that Wakamiya does not disclosed recitation in the independent claims to “…wherein the control unit is configured to:…” and likewise with respect to independent claim 13 and the steps caused by the control unit.
Examiner maintains that the prior art of Wakamiya provides that claims 1 and 13 are unpatentable under 35 USC 103 as such control configuration/steps caused by the control unit are obvious to one of ordinary skill in the art in view of the disclosure of Wakamiya.
As discussed above, and noted by Applicant, Wakamiya discloses a system and method for checking for the presence of a cuvette in a cuvette holder, wherein Wakamiya utilizes a comparison of an amount of light shined through the holder when the cuvette is within the holder to that of a predetermined value.  Wakamiya provides that the presence of the cuvette is indicated when the light acquired value is less than the predetermined value.  
Further, as discussed above in the body of the action, Examiner asserts that it is implicitly or at least obviously provided that in order to establish such a predetermined 
It can be clearly seen to one of ordinary skill in the art that the processes of the detector (ind. cl. 1) and steps caused by the controller (cl. 13) and ultimately  determining to produce a warning, as claimed, would be obvious to one of ordinary skill in the art in viewing Wakamiya.
As discussed above, it is clear that an assessment of the light amount that goes through the port is lesser when there is an object/mass (e.g. reaction vessel, cuvette) within that space as compared to that space being completely empty.
It is well within the ordinary skill of the artisan to set a standard value, which is either a set number or a range, such that when the computer receives the empty-state value, this value can be compared against the filled-state/”second state” (i.e. transfer of reaction vessel to the holder) to asses if there was sufficient light attenuation so as to indicate to the computer that a reaction vessel is present in the port, and if not (herein, the difference is less than or equal to a standard value), produce a warning, which be indicative of a transfer error with respect to the reaction vessel having not been transferred or not sitting within the reaction vessel presently under investigation, for example.
This is well within the ordinary skill of the artisan in the same vein as the cuvette check carried out in Wakimaya, wherein it is also provided and appreciated that cuvettes of different thickness will absorb differently (i.e. thin cuvettes would afford higher light intensities therethrough and thicker cuvettes would afford less light 
To the same end, it is clear from the provided prior art that if the detected light intensity in both states is the same than the reaction vessel is deemed to be empty and thereby improper or no transfer has occurred.
It is clear to one of ordinary skill in the art that a comparison with a baseline measurement of light amount, for the sake of argument, given as 100, can be ascertained against the “transfer state” in which a reaction vessel is to be placed in the blank vessel, wherein the choice of what light amount found after the transfer (e.g. 90, 80, 70, etc…) that is utilized to program the computer to usefully ascertain if a cuvette has been transferred (i.e. looking at the difference which is 10, 20, 30 etc..., respectively with the above values) is well within the skill of the ordinary artisan based on the sort of cuvettes that are being utilized in the automated analyzer.
Examiner further notes that the claims do not provide a particular standard value or criticality thereto, wherein it is clear that the baseline comparison in ascertaining the presence of an object (herein, reaction vessel) being within the reaction vessel is drawn to a reduction in the light amount relative to the empty, base-state, as a reaction vessel presents a medium which absorbs/obstructs light as compared to empty space.


Lastly, claim 12 is rejected under 35 USC 112 b/2nd paragraph for the reasons discussed above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL N TURK whose telephone number is (571)272-8914.  The examiner can normally be reached on M-F 930-630.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571 272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/NEIL N TURK/Primary Examiner, Art Unit 1798